Citation Nr: 9932470	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  97-19 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for coronary insufficiency 
with coronary artery bypass graft surgery, history of cardiac 
arrhythmia, type unestablished, and hypertension, currently 
evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
December 1963 and from December 1967 to December 1984.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to a 
disability rating in excess of 30 percent for the veteran's 
service-connected cardiovascular disorder.  The veteran filed 
a timely notice of disagreement, and was issued a statement 
of the case in April 1997.  The RO received his substantive 
appeal in June 1997.  Following additional development, 
however, the RO granted an increased rating to 60 percent in 
a November 1997 rating decision.  Inasmuch as this 
determination was not a complete grant of the benefit sought, 
the claim remained in appellate status, and the veteran was 
issued supplemental statements of the case in December 1997 
and June 1998.  See AB v. Brown, 6 Vet. App. 35 (1993) (a 
claim remains in controversy where less than the maximum 
available benefits is awarded).


REMAND

The veteran's claim of entitlement to a disability rating in 
excess of 60 percent for his service-connected cardiovascular 
disorder is well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  That is, he has presented a claim which 
is plausible.  Generally, a claim for an increased evaluation 
is considered to be well grounded.  A claim that a condition 
has become more severe is well grounded where the condition 
was previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  

The RO received the veteran's claim of entitlement to a 
disability rating in excess of 30 percent for his service-
connected cardiovascular disorder in September 1996.  
Thereafter, various amendments became effective as to 
sections of the VA Schedule for Rating Disabilities 
pertaining to the Cardiovascular System (January 12, 1998).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of the VA to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  In the instant case, the Board observes that the 
veteran has never been provided with a copy of the 'new' 
version of the applicable regulation and his recent May 1998 
VA examination report failed to include a laboratory 
determination of METs (metabolic 
equivalents - approximate resting energy expenditure) by 
exercise testing, as required under the 'new' cardiovascular 
system rating criteria.  Therefore, consistent with Littke, 
supra, the Board finds that additional assistance is 
required.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected 
cardiovascular disorder, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records (not already in the 
claims folder), should then be requested.  
All records obtained should be added to 
the claims folder.

2. The RO should then schedule the 
veteran for a comprehensive medical 
evaluation by an appropriate VA 
cardiovascular specialist.  X- rays, 
laboratory tests, and/or other diagnostic 
studies, to include a laboratory 
determination of METs by exercise testing 
should be performed.  Therefore, the 
veteran's claims folder and a copy of the 
'new' cardiovascular system rating 
criteria should be made available to and 
independently reviewed by the specialist 
prior to examination of the veteran.  The 
examiner should then correlate the 
findings and render opinions as to:

	a. the current nature and extent of 
the veteran's service-connected coronary 
insufficiency with coronary artery bypass 
graft surgery, history of cardiac 
arrhythmia, type unestablished, and 
hypertension;

	b. the level of METs at which the 
veteran experiences dyspnea, fatigue, 
angina, dizziness, or syncope; and

	c. state whether this condition, if 
disabling, is susceptible to improvement 
through appropriate treatment.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report. If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, that report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's claim for a disability 
rating in excess of 60 percent for 
coronary insufficiency with coronary 
artery bypass graft surgery, history of 
cardiac arrhythmia, type unestablished, 
and hypertension.  The RO's decision must 
discuss the additional evidence developed 
and the new and old rating schedule 
criteria with consideration of Karnas, 
supra.

5.  If the determination remains 
unfavorable to the veteran in any way, he 
should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, including the revised VA 
General Rating Formula for the 
Cardiovascular System (38 C.F.R. § 4.100, 
effective January 12, 1998).  This 
document should include detailed reasons 
and bases for the decisions reached.  The 
veteran should then be afforded the 
opportunity to respond thereto.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


